      Case 3:17-cv-02114-G-BH Document 37 Filed 12/14/20           Page 1 of 2 PageID 806



                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION




RONDA CROMEENS,                              )
                                             )
             Plaintiff,                      )
                                             )
VS.                                          )             CIVIL ACTION NO.
                                             )
ANDREW SAUL,                                 )             3:17-CV-2114-G-BH
COMMISSIONER OF THE SOCIAL                   )
SECURITY ADMINISTRATION,                     )
                                             )
             Defendant.                      )




  ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND RECOMMENDATION
             OF THE UNITED STATES MAGISTRATE JUDGE

       After reviewing all relevant matters of record in this case, including the Findings,

Conclusions, and Recommendation of the United States Magistrate Judge and any objections

thereto, in accordance with 28 U.S.C. § 636(b)(1), the undersigned District Judge is of the

opinion that the Findings and Conclusions of the Magistrate Judge are correct, and they are

accepted as the Findings and Conclusions of the Court.

       It is therefore ORDERED that the Findings, Conclusions, and Recommendation of the

United States Magistrate Judge are adopted. Accordingly, the plaintiff’s Motion for and

Memorandum in Support of Award of Attorney Fees Under the Social Security Act, filed May

6, 2020 (docket entry 31), is GRANTED, and the plaintiff’s counsel is hereby awarded
     Case 3:17-cv-02114-G-BH Document 37 Filed 12/14/20          Page 2 of 2 PageID 807



$19,627.13 in attorney’s fees out of the plaintiff’s past-due benefits under 42 U.S.C.

§ 406(b).

      SO ORDERED.

December 14, 2020.

                                        ___________________________________
                                        A. JOE FISH
                                        Senior United States District Judge




                                             -2-
